DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8, 11 and 12 have been amended.  Claims 24-30 have been added.  Claims 1-30 are pending and under consideration.

The rejection of claims 1-5, 8-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for pharmaceutical combinations comprising regorafenib, its hydrate, solvate, metabolite, pharmaceutically acceptable salt or polymorph thereof and PD-1, PD-L1 and/or PD-L2 inhibitor wherein PD-1, PD-L1 and/or PD-L2 inhibitor is in a separate dosage form, does not reasonably provide enablement for pharmaceutical combinations comprising regorafenib, its hydrate, solvate, metabolite, pharmaceutically acceptable salt or polymorph thereof and PD-1, PD-L1 and/or PD-L2 inhibitor, wherein the PD-1, PD-L1 and/or PD-L2 inhibitor is an antibody in a single dosage form is withdrawn in light of applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-12, 15, 16, 18, 20-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 6-10, 12, 15, 20-23 are drawn to pharmaceutical combinations and medicaments comprising pharmaceutical combinations, wherein the combinations are reliant on the identity of a genus of PD-L2 inhibitors.  Claims 11, 16, 18 and 24-30 are drawn to methods of treatment reliant on the identity of a genus of PD-L2 inhibitors.  When given the broadest reasonable interpretation, a genus of PD-L2 inhibitors includes organic small molecule drugs, in addition to anti-PD-L2 blocking antibodies and antisense as inhibitors of PD-L2.  The specification fails to provide any description of organic small molecule inhibitors targeting PD-L2.  Sasikumar and Ramachandra (BioDrugs, August 30, 2018, 17 pages) review small-molecule immune checkpoint inhibitors targeting PD-1/PD-L1 and other “emerging checkpoint pathways” (title).  It is noted that neither Sasikumar and Ramachandra nor any other prior art teaches organic small molecule immune checkpoint inhibitors targeting PD-L2.  Thus, applicant cannot rely on the prior art for the written description of the genus of PD-L2 inhibitors as pertaining to organic small molecule.  One of skill in the art would not be able to envisage the structure or partial structure of an organic small molecule inhibitor of PD-L2 based on the instant specification and prior art.  It is reasonably concluded that applicant was not in possession of the genus of PD-L2 inhibitors relied upon in the instant claims at the time of filing.  


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6-12, 15, 16, 18, 20, 22-24, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bruix et al (The Lancet, January 2017, Vol. 389, pp. 56-66, reference of the IDS filed 8/28/2020) in view of Tanaka et al (Seminars in Oncology, 2012, Vol. 39, pp. 486-492), Feun et al (Hepatoma Research, 2017, Vol. 3, pp. 43-51), Wang et al (Tumor Biology, 2015, Vol. 36, pp. 1561-1566).
Claim 1 is drawn in part to a pharmaceutical composition comprising chemotherapeutic agents, wherein said agents are separate from one another and consist of regorafenib and a PD-L1 inhibitor.  Claim 2 specifies that the PD-L1 inhibitor is an anti-PD-L1 antibody.  Claim 6 requires that the combination is a combination pack containing the separate chemotherapeutic agents.  Claim 7 requires that the chemotherapeutic agents are in separate dosage forms.  Claim 20 requires that the regorafenib of claim 1 is in the form of a solid dispersion.  Claim 23 requires that the regorafenib of claim 1 is within a table dosage form.  Claim 8 is drawn to a medicament  comp[rising the combination of claim 7, wherein  the amount of regorafenib in the medicament is effective for treating cancer.  Claims 9 and 10 specify that the cancer being treated in claims 7 and is a liver cancer and a hepatic cell cancer, respectively.  Claim 22 is drawn to a medicament comprising the combination of claim 1, wherein component a) comprising regorafenib additionally comprises a carrier.
Claim 11 is drawn, in part, to a method of treating cancer in a subject in need thereof comprising administering effective amounts of separate chemotherapeutic agents, wherein the chemotherapeutic  agents consist of regorafenib and a PD-L1 inhibitor.
Claim 16 is drawn to a method of claim 11 for the treatment of hepatic cell cancer in a subject in need thereof comprising administering effective amounts of chemotherapeutic agents, wherein the chemotherapeutic agents consist of regorafenib and a PD-L1 inhibitor.
Claim 18 is drawn to a method of claim 11 for the treatment of colorectal cancer in a subject in need thereof comprising administering effective amounts of chemotherapeutic agents, wherein the chemotherapeutic agents consist of regorafenib and a PD-L1 inhibitor.
Claim 24 requires, in part, that the regorafenib is administered prior to the admisntration of a PD-L1 inhibitor in the method of claim 11.
Claim 12 is drawn, in part, to a pharmaceutical combination comprising separate chemotherapeutic agents, and claim 15 is drawn to the pharmaceutical combination of claim 12,  wherein the chemotherapeutic agents consist of regorafenib and a PD-L1 inhibitor.
Claim 27 is drawn, in part, to a method of treating a hyper-proliferative disorder in a subject in need thereof comprising administering separate chemotherapeutic agent, wherein the chemotherapeutic agents consist of regorafenib and a PD-L1 inhibitor, wherein the hyper-proliferative disorders in include hepatic cancer.  Claim 28 requires that the regorafenib is administered followed by the PD-L1 inhibitor in the method of claim 27.  
Bruix et al teach the administration of 40 mg tablets of regorafenib to patients with hepatocellular carcinoma, wherein said patients had documented radiological progression of their HCC which on sorafenib treatment (page 56, second column, last sentence and page 57, second column, lines 2-3).  The 40 mg table of regorafenib meets the limitations of claim 20  requiring a solid dispersion, claim 22 requiring a medicament comprising regorafenib and a carrier, claim 23 requiring a solid dosage form, the form of a table in claim 26 and 30, and oral administration in claim 29. Bruix et al teach that regorafenib is an oral multikinase inhibitor that blocks the activity of protein kinases involved in angiogenesis, oncogenesis, metastasis and tumor immunity, having a distinct molecular target profile and more potent pharmacological activity than sorafenib (page 57, first column, lines 1-5).  Bruix et al teach that the outcomes of the study indicated that regorafenib provided better efficacy than sorafenib in the first-line setting (page 63, second column, last full sentence). Bruix et al teach that regorafenib is more pharmacology active than sorafenib (pages 63-64, first column, bridging sentence).  Bruix et al teach that as multikinase inhibitors, both sorafenib and regorafenib  could have effects that extended beyond their anti-angiogenic properties by directly effecting tumor and stomal cells that modulate inflammatory and immune processes (page 64, first column, lines 4-8). 
Bruix et al do not teach the treatment of hepatocellular carcinoma by administration of regorafenib and an anti-PD-L1 antibody.
Tanaka and Arii teach that regorafenib is also known as fluoro-sorafenib and differs from sorafenib only by the addition of a fluorine atom in the center phenyl ring leading to a similar but distinct biochemical profile (page 489, first column, lines 15-21).  Tanaka and Arii teach that both sorafenib and regorafenib inhibit signal transduction cascade of hepatocellular carcinoma cells initiated by growth factor activation, by inhibition  at the level of the Raf kinase (page 489, figure 5).  
Feun et al teach that the action of sorafenib on the immune system includes upregulation of PD-L1 expression (page 48, first column, lines of the first full paragraph).  Feun et al suggests the addition of checkpoint inhibitors to sorafenib therapy (page 48, first column, lines 1-2 of the first full paragraph).
Wang et al teach combinatorial immunotherapy with sorafenib and blockade of PD-L1 in a cancer mouse model  resulted in potent immune responses and complete eradication or remarkable reduction of tumor growth (title and abstract, lines 8-12).  Wang et al teach that the combination of sorafenib and anti-PD-L1 mAb could be a promising new approach for the treatment of patients with hepatocellular cancer (abstract, last sentence). 
It would have been prima facie obvious prior to the effective filing date to add the administration of anti-PD-L1 antibody after administiration of regorafenib in the method of Bruix et al.  One of skill in the art would have been motivated to do so because Wang et al teach combinatorial immunotherapy with sorafenib and blockade of PD-L1 as a promising new approach for the treatment of HCC; Tanaka and Arii teach the molecular similarities of regorafenib and sorafenib and the targeting of Raf by both regorafenib and sorafenib in HCC and the teachings of Feun et al that sorafenib upregulated PD-L1 on tumor cells in HCC.  One of skill in the art would understand that based on the close molecular similarity of regorafenib to sorafenib, there is reasonable expectation that admisntration of regorafenib to patients with HCC would result in upregulation of PD-L1 in the HCC tumor.  Thus, the further teachings of Wang et al that the combination sorafenib and anti-PD-L1 combination be used as a treatment for HCC would also apply to the combination of regorafenib and an anti-PD-L1 antibody for the treatment of HCC.  Further, one of skill in the art would expect greater therapeutic success in the clinical  treatment of HCC patients with the regorafenib in combination with an anti-PD-L1 antibody because regorafenib has advantages over sorafenib due to greater pharmacological activity of regorafenib over sorafenib. 
Regarding claim 18, the admisntration of the regorafenib and the anti-PD-L1 antibody in the method rendered obvious by the combined teachings of Bruix et al, Tanaka et al, Feun et al, and Wang et al directed to a method of treating hepatocellular carcinoma (HCC) renders obvious the method of claim 11 for treating colon cancer because the method of treating HCC is inherently a method of treating colorectal cancer  as claim 18 does not specify that the subject receiving the chemotherapeutic agents is a subject with HCC.  
 Regarding claims 24 and 28, it would have been prima facie obvious to administer regorafenib first, followed by admisntration of the anti-PD-L1.  One of skill in the art would have been motivated to do so because Feun et al teach that the action of sorafenib on the immune system includes upregulation of PD-L1 expression and because of the structural similarities between regorafenib and sorafenib, one of skill in the art would understand that there would be reasonable expectation that admisntration of regorafenib would cause upregulation of PD-L1 in the HCC tumor.  One of skill in the art would understand that it would be advantageous to wait until the PD-L1 expression is upregulated before administering  the anti-PD-L1 antibody so that the antibody would have the most opportunity to targeted the upregulated PD-L1 on the cell surface.  Thus, it would be obvious to administer the regorafenib first, followed by the anti-PD-L1 antibody. 

Claims 1, 2, 6-12, 15, 16, 18, 20-24, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bruix et al, Tanaka et al, Feun et al, and Wang et al as applied to claims  1, 2, 6-12, 15, 16, 18, 20, 23-24, 27 and 28 above, and further in view of Weber et al  (WO2014/048881, reference of the IDS filed 12/23/2019).
Claim 21 embodies the combination of claim 20, wherein the matrix comprises polyvinylpyrrolidone, vinylpyrrolidone/vinylacetate copolymer, polyalkylene glycol, hydroxyalkyl cellulose, hydroxyalkyl methyl cellulose, carboxymethyl cellulose, sodium carboxymethyl cellulose, ethyl cellulose, polymethacrylates, polyvinyl alcohol, polyvinyl acetate, vinyl alcohol/vinyl acetate copolymer, polyglycolized glycerides, xanthan gum, carrageenan, chitosan, chitin, poyldextrin, dextrin, starch and protein.
Claim 22 is drawn to a medicament comprising the combination of claim 1, wherein component a) additionally comprises  pharmaceutically acceptable ingredients selected from diluents, carriers, surfactants, fillers, disintegrants, recrystallization inhibitors, plasticizers, defoamers, antioxidants, detackifier, pH-modifiers, glidants, acidifying agents, alkalinizing agents, adsorbents, antifungals, antimicrobials, binders, chelators, colorants, clarifying agents, emulsifying agents, encapsulating agents, flavorants, humectants, levigating agents, oils, ointment bases, penetration enhancers for transdermal delivery, solvents, stiffening agents, suppository bases, suspending agents, sweetening agents, table anti-adherents, tablet coating agents, table direct compression excipients, table/capsule opaquants, table polishing agents, viscosity increasing agents, wetting agents and lubricants. 
The combined teachings of Bruix et al, Tanaka et al, Feun et al, and Wang et al render obvious the instant claims with respect to the admisntration of regorafenib as a tablet which inherently meets the limitation of a solid dispersion in claim 20,  and a further pharmaceutically acceptable ingredient which is a carrier in claim 22, because a tablet comprises the active ingredient combined with a solid matrix as a carrier and is thus a dispersion of regorafenib in a solid substance, and is a medicament comprising regorafenib further comprising a carrier.  The combination of Bruix et al, Tanaka et al, Feun et al, and Wang et al fails to specifically teach the requirements of claim 21 or the further requirements of claim 22 beyond that of a carrier.
Weber et al teach pharmaceutical compositions comprising regorafenib, in a matrix for a solid dispersion, wherein the matrix is polyvinylpyrrolidone, vinylpyrrolidone/vinylacetate copolymer, polyalkylene glycol (i.e. polyethylene glycol), hydroxyalkyl cellulose (i.e. hydroxypropyl cellulose), hydroxyalkyl methyl cellulose (i.e. hydroxypropyl methyl cellulose), carboxymethyl cellulose, sodium carboxymethyl cellulose, ethyl cellulose, polymethacrylates, polyvinyl alcohol, polyvinyl acetate, vinyl alcohol/vinyl acetate copolymer, polyglycolized glycerides, xanthan gum, carrageen an. chitosan, chitin, poyldextrin, dextrin, starch and proteins (page 11, 2nd full paragraph).  Weber et al teach that the matrix for solid dispersion may additionally comprise surfactants, fillers, disintegrants, recrystallization inhibitors, plasticizers, defoamers, antioxidants, detackifier, pH-modifiers, glidants and lubricants (page 11, 5th full paragraph). Weber et al further teach that the compositions of the invention can also contain carriers or diluents (page 11, last two lines) and that commonly used pharmaceutical ingredients which can be used to appropriately formulate the composition for the intended administration route include acidifying agents  alkalining agents; adsorbents, antifungal preservatives, antimicrobial preservatives; binding materials; chelating agents; colorants; clarifying agents; emulsifying agents; encapsulating agents; flavorants; humectants; levigating agents; oils; ointment bases; penetration enhancers for transdermal delivery; solvents; stiffening agents; suppository bases; suspending agents; sweetening agents; tablet anti-adherents; tablet binders; tablet and capsule diluents; tablet coating agents; tablet direct compression excipients; tablet disintegrants; tablet glidants; tablet lubricants; tablet/capsule opaquants; tablet polishing agents; viscosity increasing agents; wetting agents and lubricants (pages 12-15)
It would have been prima facie obvious at the time of the effective filing date  to include the compounds of Weber et al in the formulation of regorafenib as part of the pharmaceutical combination,  and medicament of the instant claims 21 and 22.  One of skill in the art would have been motivated to do so because said formulations are taught by Weber et al to be appropriate for the admisntration of regorafenib.


Claims  1, 2, 4, 6-12, 15, 16, 18, 20, and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bruix et al, Tanaka et al, Feun et al, and Wang et al as applied to claims  1, 2, 6-12, 15, 16, 18, 20, 23-24, 27 and 28 above, and further in view of the abstract of Bang et al (Annals of Oncology, 2016, Vol. 27, suppl. 6, abstract no. 1100TIP).
Claim 4 requires, in part, that the PD-1, PD-L1 and/or PD-L2 inhibitor is an anti-PD-L1 antibody selected from a group including durvalumab.
Claim 25 specifies, in part, that the regorafenib is orally administered and the PD-L1 inhibitor is intravenously administered in the method of claim 11.
Claim 26 requires, in part, that the regorafenib is administered as a table and the PD-L1 inhibitor is administered intravenously in the method of claim 11.  
Claim 29 requires that the regorafenib is administered orally and the PD-L1 inhibitor is administered intravenously in the method of claim 27.  Claim 30 requires that the regorafenib is in the form of a table and the PD-L1 inhibitor is intravenously administered.
The combination of Bruix et al, Tanaka et al, Feun et al, and Wang et al renders obvious instant claims 1, 2, 6-12, 15, 16, 18, 20, 23-24, 27 and 28, above.  The combination does not specifically teach durvalumab as the anti-PD-L1 antibody, or the intravenous admisntration thereof.
The abstract of Bang et al teach a clinical trial comprising the intravenous admisntration of durvalumab to patients with HCC.
It would have been prima facie obvious at the time of the effective filing date to use durvalumab as the anti-PD-L1 antibody in the method rendered obvious by the combined teachings of Bruix et al, Tanaka et al, Feun et al, and Wang et al.  One of skill in the art would have been motivated to do so by the teachings of the abstract of Bang et al that durvalumab was administered to patients with HCC in a clinical trial.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-12, 14-18, 20, 21, 23-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-29 of copending Application No.17/576,522(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are either anticipated by, or obvious over the claims of the ‘522 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 6-12, 14-18, 20-30  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-29 of copending Application No. 17/576,522 in view of Weber et al  (WO2014/048881).
Claim 23 of the ‘522 application teaches regorafenib in the form of a table which inherently meets the limitation of instant claim  22 as regarding a pharmaceutically acceptable additional ingredient which is a carrier.
The claims of the ‘522 application do not specifically teach the other ingredients of instant claim 22.
Weber et al teach pharmaceutical compositions comprising regorafenib, in a matrix for a solid dispersion, wherein the matrix is polyvinylpyrrolidone, vinylpyrrolidone/vinylacetate copolymer, polyalkylene glycol (i.e. polyethylene glycol), hydroxyalkyl cellulose (i.e. hydroxypropyl cellulose), hydroxyalkyl methyl cellulose (i.e. hydroxypropyl methyl cellulose), carboxymethyl cellulose, sodium carboxymethyl cellulose, ethyl cellulose, polymethacrylates, polyvinyl alcohol, polyvinyl acetate, vinyl alcohol/vinyl acetate copolymer, polyglycolized glycerides, xanthan gum, carrageen an. chitosan, chitin, poyldextrin, dextrin, starch and proteins (page 11, 2nd full paragraph).  Weber et al teach that the matrix for solid dispersion may additionally comprise surfactants, fillers, disintegrants, recrystallization inhibitors, plasticizers, defoamers, antioxidants, detackifier, pH-modifiers, glidants and lubricants (page 11, 5th full paragraph). Weber et al further teach that the compositions of the invention can also contain carriers or diluents (page 11, last two lines) and that commonly used pharmaceutical ingredients which can be used to appropriately formulate the composition for the intended administration route include acidifying agents  alkalining agents; adsorbents, antifungal preservatives, antimicrobial preservatives; binding materials; chelating agents; colorants; clarifying agents; emulsifying agents; encapsulating agents; flavorants; humectants; levigating agents; oils; ointment bases; penetration enhancers for transdermal delivery; solvents; stiffening agents; suppository bases; suspending agents; sweetening agents; tablet anti-adherents; tablet binders; tablet and capsule diluents; tablet coating agents; tablet direct compression excipients; tablet disintegrants; tablet glidants; tablet lubricants; tablet/capsule opaquants; tablet polishing agents; viscosity increasing agents; wetting agents and lubricants (pages 12-15)
It would have been prima facie obvious at the time of the effective filing date  to include the compounds of Weber et al in the formulation of regorafenib as part of the medicament of the instant claim 22.  One of skill in the art would have been motivated to do so because said formulations are taught by Weber et al to be appropriate for the admisntration of regorafenib.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claim 5, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643